                  Case 16-29615             Doc 60   Filed 05/09/19 Entered 05/09/19 13:58:37        Desc Main
                                                      Document     Page 1 of 13




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN DIVISION


               In Re:                                          §
                                                               §
               KENNETH R WILLIAMS                              §     Case No. 16-29615
               LISA A WILLIAMS                                 §
                                                               §
                                   Debtors                     §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       Peter N. Metrou, Trustee, chapter 7 trustee, submits this Final Account, Certification that
               the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 6,833.47                            Assets Exempt: 39,274.00
               (Without deducting any secured claims)

               Total Distributions to Claimants: 5,778.06            Claims Discharged
                                                                     Without Payment: 46,559.48

               Total Expenses of Administration: 6,221.94


                       3) Total gross receipts of $ 12,000.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 12,000.00 from the liquidation of
               the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 16-29615             Doc 60    Filed 05/09/19 Entered 05/09/19 13:58:37            Desc Main
                                                  Document     Page 2 of 13




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 183,094.30        $ 164,296.74          $ 164,296.74                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             6,221.94              6,221.94                6,221.94

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                    0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              18,322.43           15,667.47             15,667.47                5,778.06

TOTAL DISBURSEMENTS                               $ 201,416.73        $ 186,186.15          $ 186,186.15           $ 12,000.00


                 4) This case was originally filed under chapteron 09/16/2016 , and it was converted to
          chapter 7 on 11/17/2017 . The case was pending for 17 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 05/09/2019                        By:/s/Peter N. Metrou, Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 16-29615             Doc 60      Filed 05/09/19 Entered 05/09/19 13:58:37                     Desc Main
                                                      Document     Page 3 of 13




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

1409 ASPEN LANE
YORKVILLE IL 60560-0000 KENDALL                                              1110-000                                          12,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 12,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

              First National Bank of Illinois,
              18401 Maple Creek Drive,
              Ste. 100 Tinley Park, IL
              60477                                                  4,593.00                  NA                    NA              0.00


              First National Bank, 109
              Veterans Parkway Yorkville,
              IL 60560                                               2,729.52                  NA                    NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 16-29615             Doc 60        Filed 05/09/19 Entered 05/09/19 13:58:37           Desc Main
                                                       Document     Page 4 of 13




                                                 UNIFORM          CLAIMS
                                                                                   CLAIMS           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.        SCHEDULED                                            CLAIMS PAID
                                                                                  ASSERTED         ALLOWED
                                                  CODE        (from Form 6D)

             Springleaf Financial Services
             of In, PO Box 3251
             Evansville, IN 47731-3251                               20,000.00               NA               NA              0.00


13           BANK OF AMERICA, N.A.                4110-000          155,771.78        164,296.74      164,296.74              0.00

TOTAL SECURED CLAIMS                                              $ 183,094.30      $ 164,296.74     $ 164,296.74           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                               CLAIMS             CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                             SCHEDULED           ASSERTED          ALLOWED
                                           CODE

Peter N. Metrou                            2100-000                      NA           1,950.00          1,950.00          1,950.00


Peter N. Metrou                            2200-000                      NA              43.40             43.40            43.40


Associated Bank                            2600-000                      NA              27.82             27.82            27.82


FactorLaw                                  3210-000                      NA           4,110.00          4,110.00          4,110.00


FactorLaw                                  3220-000                      NA              90.72             90.72            90.72

TOTAL CHAPTER 7 ADMIN. FEES                                            $ NA          $ 6,221.94       $ 6,221.94        $ 6,221.94
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                               CLAIMS             CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                             SCHEDULED           ASSERTED          ALLOWED
                                           CODE

NA: NA                                           NA                      NA                 NA               NA               NA




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 16-29615             Doc 60      Filed 05/09/19 Entered 05/09/19 13:58:37           Desc Main
                                                    Document     Page 5 of 13




                                         UNIFORM
                                                            CLAIMS            CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                 CLAIMS PAID
                                                          SCHEDULED          ASSERTED            ALLOWED
                                          CODE

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA            $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                 6E)             Claim)

                                                                      0.00                 NA              NA            0.00

TOTAL PRIORITY UNSECURED                                              $ NA              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                 6F)             Claim)

            Certified Services, 1733
            Washington Street Ste 201
            Waukegan, IL 60085                                      151.00                 NA              NA            0.00


            Dreyer Ambulatory Surgery
            Center, 28582 Network Place
            Chicago, IL 60673-1285                                  610.02                 NA              NA            0.00


            Dreyer Clinic Inc., PO Box
            105173 Atlanta, GA 30348-
            5173                                                    453.47                 NA              NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 16-29615             Doc 60      Filed 05/09/19 Entered 05/09/19 13:58:37       Desc Main
                                                    Document     Page 6 of 13




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Enhanced Recovery
            Company, LLC, 8014
            Bayberry Rd Jacksonville, FL
            32256                                                   0.00                 NA             NA            0.00


            FMA Alliance, LTD, PO Box
            65 Houston, TX 77001                                  752.78                 NA             NA            0.00


            JCPenney, P.O. Box 965007
            Orlando, FL 32896-0090                                  0.00                 NA             NA            0.00


            Mercantile Adjustment
            Bureau, LLC., PO Box 9016
            Williamsville, NY 14231                               554.00                 NA             NA            0.00


            Meyer & Njus, P.A., 33 N
            Dearborn Street Ste 1301
            Chicago, IL 60602                                   1,353.31                 NA             NA            0.00


            Portfolio Recovery Assoc.
            LLC, PO Box 12914 Norfolk,
            VA 23541-1223                                       3,372.74                 NA             NA            0.00


            Rush Copley Medical Center,
            PO Box 352 Aurora, IL
            60507-0352                                            139.23                 NA             NA            0.00


            Synchrony Bank / Care Credit,
            PO Box 960061 Orlando, FL
            32896                                                 608.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 16-29615             Doc 60       Filed 05/09/19 Entered 05/09/19 13:58:37        Desc Main
                                                     Document     Page 7 of 13




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Target, P.O. Box 673
            Minneapolis, MN 55440                                1,353.00                 NA              NA            0.00


            BUREAUS INVESTMENT
            GROUP PORTFOLIO NO 15
7           LLC                                 7100-000         2,295.95            2,295.95       2,295.95          987.26


4           CAPITAL ONE NA                      7100-000             NA                554.22        554.22           238.31


5           MIDLAND FUNDING LLC                 7100-000           402.31              402.31        402.31             0.00


6           MIDLAND FUNDING LLC                 7100-000           362.41              362.41        362.41             0.00


            PORTFOLIO RECOVERY
10          ASSOCIATES, LLC                     7100-000             NA                896.23        896.23           385.38


            PORTFOLIO RECOVERY
11          ASSOCIATES, LLC                     7100-000           855.00            1,130.99       1,130.99          486.33


            PORTFOLIO RECOVERY
12          ASSOCIATES, LLC                     7100-000           752.00              703.05        703.05           302.31


            PORTFOLIO RECOVERY
9           ASSOCIATES, LLC                     7100-000             NA              1,317.27       1,317.27          566.43


            QUANTUM3 GROUP LLC
3           AS AGENT FOR                        7100-000         4,307.21            4,421.61       4,421.61            0.00


8           TD BANK USA, N.A.                   7100-000             NA              1,353.31       1,353.31          581.92


            Clerk of the U.S. Bankruptcy
            Court                               7100-002             NA              2,230.12       2,230.12        2,230.12




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 16-29615             Doc 60      Filed 05/09/19 Entered 05/09/19 13:58:37         Desc Main
                                                    Document     Page 8 of 13




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)              Claim)

TOTAL GENERAL UNSECURED                                       $ 18,322.43        $ 15,667.47     $ 15,667.47       $ 5,778.06
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                        Page:       1
                                         Case 16-29615              Doc 60      Filed 05/09/19 Entered 05/09/19 13:58:37                                     Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   9 of 13AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                            Exhibit 8
Case No:              16-29615                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Peter N. Metrou, Trustee
Case Name:            KENNETH R WILLIAMS                                                                                          Date Filed (f) or Converted (c):   11/17/2017 (c)
                      LISA A WILLIAMS                                                                                             341(a) Meeting Date:               12/21/2017
For Period Ending:    05/09/2019                                                                                                  Claims Bar Date:                   04/26/2018


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 1409 ASPEN LANE                                                                     150,000.00                  150,000.00                                                12,000.00                          FA
     YORKVILLE IL 60560-0000 KENDALL
  2. 2007 DODGE CALIBER                                                                    2,300.00                    2,300.00                                                       0.00                        FA
  3. 1998 SATURN STATIONWAGON                                                              1,000.00                    1,000.00                                                       0.00                        FA
  4. 1998 DODGE DURRANGO MILEAGE: 160000 DEBTOR'S                                          4,500.00                    4,500.00                                                       0.00                        FA
     SON PAYS FOR VE
  5. FURNITURE                                                                             2,500.00                        0.00                                                       0.00                        FA
  6. CLOTHING                                                                                500.00                        0.00                                                       0.00                        FA
  7. CASH                                                                                     12.00                        0.00                                                       0.00                        FA
  8. FIRST NATIONAL BANK                                                                   1,900.00                        0.00                                                       0.00                        FA
  9. FIRST NATIONAL BANK                                                                      33.47                        0.00                                                       0.00                        FA
 10. CATERPILLAR STOCK - 41 SHARES AT $82 PER SHARE AT                                     3,362.00                        0.00                                                       0.00                        FA
     TIME OF FI
 11. IMRF PENSION THROUGH UNION                                                                0.00                        0.00                                                       0.00                        FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $166,107.47               $157,800.00                                                 $12,000.00                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Converted Ch 13 on 11/17/2017 and appointed on 11/21/2017. 1/4/18 Filed Motion to Employ Counsel for the Estate, see Dkt#34. TFR filed 10/4/18. Awaiting outstanding checks
  for final TDR.




  Initial Projected Date of Final Report (TFR): 03/01/2019            Current Projected Date of Final Report (TFR): 10/04/2018




      UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                    Page:           1
                                         Case 16-29615                Doc 60 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 13:58:37                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-29615                                                                                                 Trustee Name: Peter N. Metrou, Trustee                                  Exhibit 9
      Case Name: KENNETH R WILLIAMS                                                                                            Bank Name: Associated Bank
                   LISA A WILLIAMS                                                                                  Account Number/CD#: XXXXXX1743
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0053                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 05/09/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                  6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                         ($)
   06/22/18             1         Gary R. Babbit                            Court Approved settlement                                  1110-000              $12,000.00                               $12,000.00
                                  None given                                See dckt # 47
   07/09/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                       $10.00          $11,990.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/30/18           1001        FactorLaw                                 Distribution                                                                                          $4,200.72             $7,789.28
                                  105 W. Madison, Suite 1500                See Dckt# 50
                                  Chicago, IL 60602
                                  FactorLaw                                                                             ($4,110.00)    3210-000

                                  FactorLaw                                                                               ($90.72)     3220-000

   08/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                       $17.82            $7,771.46
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/12/18           1002        Peter N. Metrou                           Distribution                                                                                          $1,993.40             $5,778.06
                                  123 W. Washington St., Ste 216
                                  Oswego, IL 60543
                                  Peter N. Metrou                           Final distribution representing a           ($1,950.00)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Peter N. Metrou                           Final distribution representing a             ($43.40)     2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   11/12/18           1003        QUANTUM3 GROUP LLC AS AGENT               Final distribution to claim 3                              7100-000                                   $1,901.29             $3,876.77
                                  FOR                                       representing a payment of
                                  JH PORTFOLIO DEBT EQUITIES LLC            43.00 % per court order.
                                  PO BOX 788
                                  KIRKLAND, WA 98083-0788
   11/12/18           1004        CAPITAL ONE NA                            Final distribution to claim 4                              7100-000                                      $238.31            $3,638.46
                                  C/O BECKET AND LEE LLP                    representing a payment of
                                  PO BOX 3001                               43.00 % per court order.
                                  MALVERN PA 19355-0701
   11/12/18           1005        MIDLAND FUNDING LLC                       Final distribution to claim 5                              7100-000                                      $172.99            $3,465.47
                                  PO BOX 2011                               representing a payment of
                                  WARREN, MI 48090                          43.00 % per court order.




                                                                                    Page Subtotals:                                                          $12,000.00           $8,534.53
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                    Page:           2
                                         Case 16-29615                Doc 60 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 13:58:37                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-29615                                                                                               Trustee Name: Peter N. Metrou, Trustee                                    Exhibit 9
      Case Name: KENNETH R WILLIAMS                                                                                          Bank Name: Associated Bank
                   LISA A WILLIAMS                                                                                 Account Number/CD#: XXXXXX1743
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX0053                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 05/09/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   11/12/18           1006        MIDLAND FUNDING LLC                       Final distribution to claim 6                           7100-000                                         $155.84            $3,309.63
                                  PO BOX 2011                               representing a payment of
                                  WARREN, MI 48090                          43.00 % per court order.
   11/12/18           1007        BUREAUS INVESTMENT GROUP                  Final distribution to claim 7                           7100-000                                         $987.26            $2,322.37
                                  PORTFOLIO NO 15 LLC                       representing a payment of
                                  C/O PRA RECEIVABLES                       43.00 % per court order.
                                  MANAGEMENT, LLC
                                  PO BOX 41021
                                  NORFOLK VA 23541
   11/12/18           1008        TD BANK USA, N.A.                         Final distribution to claim 8                           7100-000                                         $581.92            $1,740.45
                                  C O WEINSTEIN & RILEY, PS                 representing a payment of
                                  2001 WESTERN AVENUE, STE 400              43.00 % per court order.
                                  SEATTLE, WA 98121
   11/12/18           1009        PORTFOLIO RECOVERY ASSOCIATES, Final distribution to claim 9                                      7100-000                                         $566.43            $1,174.02
                                  LLC                            representing a payment of
                                  SUCCESSOR TO COMENITY BANK     43.00 % per court order.
                                  (CARSONS)
                                  POB 41067
                                  NORFOLK, VA 23541
   11/12/18           1010        PORTFOLIO RECOVERY ASSOCIATES, Final distribution to claim 10                                     7100-000                                         $385.38               $788.64
                                  LLC                               representing a payment of
                                  SUCCESSOR TO CITIBANK, N.A. (BEST 43.00 % per court order.
                                  BUY)
                                  POB 41067
                                  NORFOLK, VA 23541
   11/12/18           1011        PORTFOLIO RECOVERY ASSOCIATES, Final distribution to claim 11                                     7100-000                                         $486.33               $302.31
                                  LLC                            representing a payment of
                                  SUCCESSOR TO SYNCHRONY BANK    43.00 % per court order.
                                  (WAL-MART)
                                  POB 41067
                                  NORFOLK, VA 23541
   11/12/18           1012        PORTFOLIO RECOVERY ASSOCIATES, Final distribution to claim 12                                     7100-000                                         $302.31                 $0.00
                                  LLC                            representing a payment of
                                  SUCCESSOR TO CITIBANK, N.A.    43.00 % per court order.
                                  (THE HOME DEPOT)
                                  POB 41067
                                  NORFOLK, VA 23541




                                                                                    Page Subtotals:                                                               $0.00           $3,465.47
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                      Page:           3
                                         Case 16-29615                Doc 60 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 13:58:37                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-29615                                                                                               Trustee Name: Peter N. Metrou, Trustee                                      Exhibit 9
      Case Name: KENNETH R WILLIAMS                                                                                          Bank Name: Associated Bank
                   LISA A WILLIAMS                                                                                  Account Number/CD#: XXXXXX1743
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX0053                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 05/09/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                       7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                          Code                                                              ($)
   03/11/19           1006        MIDLAND FUNDING LLC                       Final distribution to claim 6                           7100-000                                         ($155.84)               $155.84
                                  PO BOX 2011                               representing a payment of
                                  WARREN, MI 48090                          43.00 % per court order.
                                                                            Reversal
   03/11/19           1005        MIDLAND FUNDING LLC                       Final distribution to claim 5                           7100-000                                         ($172.99)               $328.83
                                  PO BOX 2011                               representing a payment of
                                  WARREN, MI 48090                          43.00 % per court order.
                                                                            Reversal
   03/11/19           1003        QUANTUM3 GROUP LLC AS AGENT               Final distribution to claim 3                           7100-000                                     ($1,901.29)              $2,230.12
                                  FOR                                       representing a payment of
                                  JH PORTFOLIO DEBT EQUITIES LLC            43.00 % per court order.
                                  PO BOX 788                                Reversal
                                  KIRKLAND, WA 98083-0788
   03/11/19           1013        Clerk of the U.S. Bankruptcy Court        Unclaimed Funds                                         7100-002                                      $2,230.12                    $0.00
                                  Northern District Of Illinois
                                  219 S. Dearborn Street
                                  Chicago, Illinois 60604



                                                                                                              COLUMN TOTALS                                 $12,000.00           $12,000.00
                                                                                                                    Less: Bank Transfers/CD's                     $0.00                 $0.00
                                                                                                              Subtotal                                      $12,000.00           $12,000.00
                                                                                                                    Less: Payments to Debtors                     $0.00                 $0.00
                                                                                                              Net                                           $12,000.00           $12,000.00




                                                                                    Page Subtotals:                                                               $0.00                 $0.00
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                           Page:     4
                                 Case 16-29615    Doc 60          Filed 05/09/19 Entered 05/09/19 13:58:37         Desc Main
                                                                   Document     Page 13 of 13
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX1743 - Checking                                        $12,000.00               $12,000.00                $0.00
                                                                                                         $12,000.00               $12,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $12,000.00
                                            Total Gross Receipts:                     $12,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 13)
